EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 20 was allowed in the Office action mailed October 27, 2021. The drawings filed January 27, 2022 overcome the drawing objections set forth in that Office action. The amendment filed January 27, 2022 corrects the objection to claim 18, incorporates allowable subject matter into independent claim 1, and adds to independent claim 18 the limitation that the back unit comprises a track configured to slidably accept, along a longitudinal axis of the back unit, a cover portion. Barbieri (2009/0287716) discloses a back unit (102) and a cover (104, wherein the cover is mounted to the back unit to define a cavity. Figs. 17 and 18 show that the cover slides into place underneath rail (126). The space underneath the rail constitutes a track, but the track receives the cover laterally. The prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a track that receives a cover longitudinally, in combination with the remaining limitations of the claims..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631